DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “11” as shown on page 5, lines 11-14 of the specification. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:  
The reference sign “11” recited on page 5, lines 11-14 of the specification are not shown in the drawings. 
Appropriate correction is required.

Claim Objections
Claims 15-32 are objected to because of the following informalities:  
In claim 15, there is no relationship between the fluid, as recited in line 1, with the remaining elements in the claim (it is not clear how where the fluid is in relation to the elements in the body of the claim).
In claim 22, there is lack of antecedent basis in the claim for “the first plane” in line 2.
In claim 25, there is lack of antecedent basis in the specification for the heater, the first temperature sensor, and the second temperature sensor being at “essentially” a same plane, as recited in line 3.
In claim 27 and 29, “further’ should be deleted from line 1.
In claim 30, --in-- should be added after “is” in lines 3 and 4 (as stated in paragraph 22 of the published specification).
In claim 31, there is lack of antecedent basis in the claim for “the first frame-like structure and the second frame-like structure” in lines 1-2 and “the frame” in line 2.
In claim 32, there is lack of antecedent basis in the claim for “the first frame-like structure and the second frame-like structure” in lines 1-2.
For examination purposes, claims 31 and 32 are considered to be dependent on claim 30.
Claims 16-21, 23, 24, 26, and 28 are objected to for being dependent on an objected base claim. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-18, 22, and 25-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the publication titled “Measurement of Gas Thermal Properties Using the Parametric Reduced-Order Modeling Approach” by Bardalis et al [hereinafter Bardalis].
Referring to claim 15, Bardalis discloses a measuring device (figures 1, 3, 5, 8) for the determination of at least one thermal property (thermal conductivity and volumetric heat capacity) of a fluid, the device comprising: 
a thermal property sensor (figure 1), the thermal property sensor comprising: 
a mounting plate (body) with an opening (cavity) therethrough (Section II.A. paragraph 3); 
a heater; 
a first temperature sensor; and 
a second temperature sensor (Section II. A. paragraph 1), wherein the heater, the first temperature sensor, and the second temperature sensor are arranged above or inside the opening (cavity), and wherein the heater and the second temperature sensor are disposed adjacent each other above or inside the opening (cavity) (Section II.A. paragraphs 2, 3); and 
an evaluation unit (figure 3; Section II.B. paragraphs 3, 4) configured to determine the thermal property from a measurement signal generated by the thermal property sensor;
wherein the first temperature sensor is positioned at a first distance to the heater (figure 1), wherein the first distance is at least 20 μm (200 μm) (Section II.A. paragraph 3).

Referring to claim 16, Bardalis discloses that the at least one thermal property is a volumetric heat capacity and/or a thermal conductivity of the fluid (Section II.A. paragraph 1).

Referring to claim 17, Bardalis discloses that the first distance is at least 45 μm (200 μm) (Section II.A. paragraph 3).

Referring to claim 18, Bardalis discloses that the first distance is at least 50-200 μm (200 μm) (Section II.A. paragraph 3).

Referring to claim 22, Bardalis discloses that the mounting plate (body) includes at least one or more closed side surfaces extending perpendicular to the first plane (figures 1, 5).

Referring to claim 25, Bardalis discloses that the mounting plate (body) includes a main surface that extends over a first plane, and wherein the heater, the first temperature sensor, and the second temperature sensor are arranged at essentially a same plane, which is the first plane or a plane parallel to the first plane (figures 1, 5, 8).

Referring to claim 26, Bardalis discloses that the first temperature sensor and the second temperature sensor extend at least partly parallel to each other (figures 1, 5, 8).

Referring to claim 27, Bardalis discloses that the heater further extends at least partly parallel to each of the first temperature sensor and second temperature sensor (figures 1, 5, 8).

Referring to claim 28, Bardalis discloses that the first temperature sensor and the second temperature sensor are wires that extend parallel to each other above or inside the opening (cavity) (figures 1, 5, 8; Section II.A. paragraph 1).

Referring to claim 29, Bardalis discloses that the heater includes a wire that further extends above or inside the opening (cavity) parallel to each of the first temperature sensor and second temperature sensor (figures 1, 5, 8; Section II.A. paragraph 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Badarlis.
Referring to claims 19 and 21, Bardalis discloses a device having all of the limitations of claim 19, as stated above with respect to claim 15, wherein Bardalis further discloses that the mounting plate (body) includes a main surface that extends over a first plane (figures 1, 5, 8); the opening (cavity) has a maximal cross-sectional width (1 mm) (Section II.A. paragraph 3) along the first plane and a depth perpendicular to the first plane (figures 5, 8), but does not explicitly disclose the depth being smaller than the width of the opening [as in claim 19], and the depth being at least three times smaller than the width [as in claim 21].
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the depth disclosed by Bardalis so that it is smaller than the width of the opening [as in claim 19] and at least three times smaller than the width [as in claim 21] in order to provide a response from the sensor that provides a desired accuracy, and since it has been held that, where the general conditions of a claim disclosed in the prior art, discovering the “optimum range” (in this case, a depth that is less than 1 mm or 3 times smaller than 1mm) involves only routine skill in the art. See In re Aller, 105 USPQ 233 (CCPA 1995).
 
Referring to claim 20, Bardalis discloses a device having all of the limitations of claim 20, as stated above with respect to claim 19, wherein Bardalis further discloses that a surface of the opening (1 mm2) at the first plane is less than 60% of the surface of the main surface of the mounting plate (16.25 mm2) (60% of the surface of the main surface is 9.75 mm2) (figures 1, 3; Section II.A. paragraph 3).

Referring to claim 23, Bardalis discloses a device having all of the limitations of claim 23, as stated above with respect to claim 15, wherein Bardalis further discloses that the mounting plate is fits on a PCB, but does not disclose the mounting plate having a ring shape.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the mounting plate disclosed by Bardalis so that it has a ring shape in order to provide a desired shape to fit on a PCB, and since the shape of the mounting plate claimed by applicant is only considered to be obvious modifications of the shape or configuration of the mounting plate disclosed by Bardalis as the courts have held that a change in shape or configuration without any criticality is within the level of skill in the art since the particular shape claimed is nothing more than one of numerous shapes that a person having ordinary skill in the art would have been able to provide using routine experimentation based on its suitability for the intended use of the invention. See In re Dailey, 149 USPQ 47 (CCPA 1976). 

Allowable Subject Matter
Claims 24 and 30-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and amended to overcome the objections set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or suggest the following in combination with the remaining limitations of the claims:
A measuring device for the determination of at least one thermal property of a fluid, wherein the thermal property sensor is configured to operate under at least two angular excitation frequencies, wherein a first angular excitation frequency is 150-200 rad/s and a second angular excitation frequency 1s at least twice as great as the first angular excitation frequency (claim 24); and wherein the first temperature sensor and the second temperature sensor are provided as a framing structure of the heater, wherein the second temperature sensor is in a second frame-like structure surrounding the heater, and wherein the first temperature sensor is in a first frame-like structure surrounding the second temperature sensor, wherein the first frame-like structure is separated at a distance to the second frame-like structure (claim 30).

Conclusion
The prior art made of record by the Examiner and not relied upon is considered pertinent to applicant's disclosure by disclosing a device for determining thermal properties using a heater and temperature sensors, but does not disclose the allowable subject matter stated above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247.  The examiner can normally be reached on Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
9/30/21